Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed July 15, 2022, caused the withdrawal of the rejection of claims 1-4, 7-9, and 11-17 under 35 U.S.C. 102(a)(1) as being anticipated by Kwong et al. (US 2018/0114929) as set forth in the Office action mailed February 16, 2022.
Applicant’s amendment of the claims, filed July 15, 2022, caused the withdrawal of the rejection of claims 1-4, 7-10, 12, and 14-17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Jun et al. (US 2019/0071458) as set forth in the Office action mailed February 16, 2022.
Applicant’s amendment of the claims, filed July 15, 2022, caused the withdrawal of the rejection of claims 1-7 and 14-19 under 35 U.S.C. 103 as being unpatentable over Mercier et al. (Organometallics 2011, 30, 1719-1729) in view of Jun et al. (US 2019/0071458) as set forth in the Office action mailed February 16, 2022.
The closest prior art Kwong et al. (US 2018/0114929) teaches an electroluminescent device comprising an anode, a hole transporting layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0028], [0062], and [0063]). Kwong teaches the light emitting layer comprises a host material and a light emitting dopant (paragraph [0062]). Kwong teaches that the host material can have the following structure, 
    PNG
    media_image1.png
    143
    219
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    145
    254
    media_image2.png
    Greyscale
 are a few examples (paragraph [0060]). 
    PNG
    media_image1.png
    143
    219
    media_image1.png
    Greyscale
 meets applicant’s formula I, where Ar1 and Ar2 are phenyl groups, Y1, Y2, Y4, Y5, Y7, and Y8 are hydrogen atoms, Y3 and Y6 are phenyl groups, and Y9 and Y10 ring a fused ring group.
Kwong nor the prior art teach or make obvious change the fused benzene group to an imidazole group to arrive at the applicant’s claimed invention. Given the lack of teaching in the prior art for an imidazole group to be fused to the silicon condensed ring system, claims 1 and 5-13 (renumbered 1-10) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759